               IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :
                                      :
                v.                    :       1:20CR208-1
                                      :
ALEXANDER HILLEL TREISMAN             :


            GOVERNMENT’S RESPONSE TO DEFENDANT’S
                    MOTION TO SUPPRESS

     NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and responds to the defendant’s motion to suppress (DE #36). The discovery

of weapons, ammunition, a binary explosive, books, papers, and several

hundred thousand dollars was made by Kannapolis Police Department officers

who were engaged in lawful police conduct, authorized by the community

caretaking function. Subsequent police actions, informed by this information,

were reasonable under the circumstances.

                        PROCEDURAL HISTORY

     The defendant, Alexander Hillel Treisman, is charged in a superseding

indictment with one count of possession of child pornography, and two counts

of transportation of child pornography.    (DE #18).    On October 2, 2020,


                                      1




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 1 of 26
Treisman was arraigned on the superseding indictment, pled not guilty, and

was detained awaiting trial. Docket, Minute Entry 10/2/2020. The case was

continued once by the defendant without objection (DE #30) and was continued

a second (DE #32) and third time (DE #35) upon joint motions. The defendant

filed a motion to suppress on January 13, 2021 (DE #36) and the Government

now responds to this motion.

       The child pornography images which provide the basis for these three

counts were found on Treisman’s Samsung Galaxy S9 cell phone (“Samsung

S9”) and his Lenovo ideapad 320 laptop computer (“Lenovo laptop”).

      In his motion to suppress, Treisman alleges that his white 2006 Ford van

was unlawfully searched in violation of his constitutional rights under the

Fourth Amendment of the United States Constitution. (DE #36, p. 1). As a

remedy, he seeks suppression of all evidence resulting from the search of the

van, and “all the fruits thereof.” (DE #36, p. 8). Treisman claims that when

police officers first opened the van’s door and looked inside, this constituted an

unlawful search. (DE #36, pp. 3-4). He also claims that both the decision by

the Kannapolis Police Department to honor a bank employee’s request to tow

the van from bank property and the subsequent inventory search was done

without a warrant or pursuant to a legitimate exception to the Fourth

Amendment’s warrant requirement. (DE #36, p. 8).
                                        2




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 2 of 26
     Neither the Samsung S9, nor the Lenovo laptop were seized from

Treisman’s van. The claims raised by Treisman’s motion to suppress do not

withstand constitutional analysis or justify suppression of child pornography

videos and images found on Treisman’s Samsung S9 cell phone and Lenovo

laptop. As such, the motion should be denied.

                         STATEMENT OF FACTS

     On May 28, 2020, police officers with the Kannapolis Police Department

(“KPD”) responded to a call for service at the Kannapolis branch of the Fifth

Third Bank, located at 606 S. Main Street, Kannapolis, North Carolina in

Cabarrus County. A bank employee had contacted KPD about two vehicles

that had apparently been left in the bank parking lot. The owners were not

present. One vehicle, a white Ford van with an expired California tag, had

been left in the bank’s parking lot since at least 4 p.m. the day prior. KPD

officers could observe through the front windows of the Ford van that there

was an assault rifle leaning against the back of a front seat. The rifle had a

scope and an extended magazine.




                                      3




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 3 of 26
                                                                      1



         The officers also saw a box for a Taurus .380 handgun, a box of 5.56mm

ammunition, a large plastic container of Tannerite, 2 and unknown pills in the

front passenger area of the van.




1 This photo shows the general location and appearance of the rifle in the
front of the van but was taken during the execution of the state search
warrant. However, the KPD officer who first saw the gun through the van
window is expected to testify that this fairly and accurately shows the
location and appearance of the rifle when he saw it.
2 Tannerite is a binary explosive often used by target shooters. When its

binary components are mixed, Tannerite becomes an explosive material.
Thus, it is popular among target shooters because it produces an explosion
and smoke when hit by a bullet. Tannerite is legal to own and transport in
its unmixed form, however, when mixed it can be dangerous depending upon
how it is used.
                                        4




          Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 4 of 26
                                                           3



         KPD officers ran the license plate information for the tag affixed to the

van but were unable to obtain information about a registered owner.

Additionally, they were not able to confirm if the Vehicle Identification

Number (“VIN”) for the vehicle associated with the expired license plate

actually matched the van’s VIN since the VIN was covered by hotel paperwork

and therefore could not be seen from outside the van.


3 Thisphoto shows the container of unmixed Tannerite from the front of
Treisman’s van. The Tannerite was observed by a KPD officer through the
windows of the van in the van’s front passenger compartment, however, this
photo was taken later during the execution of the state search warrant.

                                         5




           Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 5 of 26
                                                                   4



         Officers asked the bank employee whether the bank’s video surveillance

might show anyone associated with the van. The officers learned that there

was not any video surveillance footage of that part of the parking lot.




4 Thisphoto shows the location of the Holiday Inn paperwork obscuring the
van’s VIN from the KPD officer’s view. The photo was taken during the
execution of the state search warrant for the van.

                                        6




          Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 6 of 26
      Based on the items observed in the front passenger area of the van, the

condition of the van, and the length of time that the van had apparently been

left unattended in the parking lot, KPD officers decided to check the rear of the

van to see if anyone was either in need of assistance or possibly sleeping in the

van. The van had no rear windows making it impossible for officers to see

inside the van’s back compartment. Further the van had an A/C unit on top of

it suggesting that it could be occupied. The front and rear doors were locked,

but the van’s side door was unlocked, and one KPD officer noted it appeared

the side doors were ajar as if they had not been shut all the way. KPD officers

opened the door and looked inside the rear cabin. They saw additional gun

cases in the van but nobody was found inside the van.




                                       7




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 7 of 26
      Additionally, KPD officers could not easily determine who the van

belonged to. The KPD officers had the expired registration tag run through a

database. The registration information produced by the search only revealed

vehicle information and a VIN associated with the tag but did not provide any

information about a registered owner.

      Having determined that the van was unsecured, possibly abandoned,

and contained what appeared to be firearms in the front and rear cabin

compartments, KPD officers spoke with the bank manager, who requested that

the van be towed from the parking lot. Since the van was on the bank’s private

property, KPD officers had the bank manager sign a Property Owner Tow

Request, pursuant to department policy. The KPD contacted a tow company

to tow the van and KPD officers began making an inventory of valuable items

inside the van prior to it being towed.
                                          8




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 8 of 26
      The officers found several firearms, books about survival, bomb making,

improvised weapons, and Islam, numerous electronic devices, a drone, and a

large amount of cash banded and sealed in bank bags, estimated to be several

hundred thousand dollars. 5 The discovery of these items caused the KPD to

believe that the owner of the van was involved in some form of criminal

activity. Officers eventually decided to obtain a search warrant for the van

based on the nature of its contents as seen during the inventory search. After

the decision was made to get a search warrant and while it was being obtained,

the van was towed to a KPD storage facility. KPD investigators obtained a

search warrant from a state magistrate judge on May 28, 2020, at 4:15 p.m., to

search Treisman’s van.

      After the van had been towed from the bank’s parking lot, Treisman

returned to the bank driving a green Honda Accord at approximately 3:17 p.m.,

pulled into the bank’s drive-thru teller lane, and inquired about his missing

van. The bank contacted KPD and informed them that the owner of the van

had returned to the bank. KPD officers responded to the bank and encountered




5 Treisman  later told JTTF Investigators the cash was his inheritance from
his father. FBI agents confirmed through Treisman’s mother that he
received a sizable inheritance. FBI agents spoke with employees of a bank in
Long Beach, California and confirmed Treisman withdrew the money in cash
on or about January 10, 2020.
                                       9




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 9 of 26
Treisman waiting in the green Honda, which was still in the drive-thru teller

lane.    The officers ordered Treisman out of the Honda.       While detained,

Treisman was asked by officers whether he had anything that would harm

them. Treisman stated he had nothing on him but added that he had a gun in

the Honda.

        Inside Treisman’s Honda was his dog.      A Cabarrus County Animal

Control officer responded to the bank to safely remove the dog from the Honda,

with the assistance of a KPD officer. The animal control officer decided it

would be easiest to remove the dog from the rear of the car using a catch pole.

When the rear passenger door was opened, the officer noticed a laundry basket

in the dog’s way. The officer grabbed the laundry basket and pulled it to the

ground next to the Honda. Then the dog was removed from the car.

        After Treisman’s dog was removed from the Honda, a Cabarrus County

Sheriff’s Office K-9 handler assessed the Honda with her trained K-9. The

handler noted that the K-9 was exhibiting a strong change in behavior when

being walked around the front of the car. According to the handler, this strong

change in behavior involved the K-9’s nostrils flaring, the dog breathing heavy,

changing its posture, and wanting to get on top of the hood of the Honda.

According to the KPD report, this behavior indicated the possibility of



                                      10




         Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 10 of 26
explosives, but not necessarily, as the K-9 was trained to sit when there was a

positive alert.

      The KPD requested the Cabarrus County Sheriff’s Office bomb squad

team. The bomb squad arrived at the bank and examined the Honda to

determine whether explosive materials were present. Bomb tech officers used

a robot to open the vehicle’s door and examine the interior. A handgun was

seen on a monitor showing the view from the robot’s camera. The handgun

was in the front of the vehicle, near the stereo system. A bomb tech officer

donned a bomb suit and continued to examine the Honda’s trunk and the

laundry basket beside the car. The bomb tech officer located a second handgun

concealed underneath objects inside the laundry basket. A second bomb tech

officer donned a bomb suit and examined the interior of the Honda and the

engine block. This bomb tech observed the same handgun in the center console,

beneath the stereo, where the robot had first revealed the gun. The bomb tech

officers did not locate any explosive material in the Honda.

      KPD officers obtained a state search warrant for the Honda and seized

the firearms. KPD officers identified the first firearm, found near the stereo

system, as a Taurus Spectrum .380 caliber, SN 1F039977.          KPD officers

identified the second firearm, found inside the laundry basket, as an Intratec,

model AB-10, 9mm Luger caliber handgun, SN A050018. Treisman’s silver
                                      11




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 11 of 26
Lenovo ideapad 320 laptop was also collected from outside the Honda after the

bomb squad search of the vehicle. They also located Treisman’s wallet in the

cupholder between the seats. In addition to other items, the wallet contained

the following, each with a photograph of Treisman:

           1.    State of Washington Identification Card for Alexander Hillel

                 Treisman, with date of birth December 19, 2000;

           2.    State of California Driver License, for Alexander Hillel

                 Treisman, with date of birth December 19, 2000; and

           3.    State of Florida Driver License, for Alexander S. Theiss, with

                 date of birth March 29, 1995. 6

     KPD officers took Treisman into custody and transported him to the

Kannapolis Police Department.     Treisman’s cell phone, the Samsung S9

containing the child pornography that was ultimately discovered, was seized

from Treisman’s right front pants pocket. Treisman was later charged with

carrying concealed guns in violation of North Carolina General Statute § 14-

269(a1). Treisman did not have a permit to carry a concealed weapon.      KPD




6
 The Florida Driver License displayed a star in the upper right-hand corner
purporting to be Real ID compliant. JTTF Investigators contacted the Florida
Department of Law Enforcement and learned the Driver License is counterfeit.
                                     12




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 12 of 26
investigators obtained a search warrant from a state magistrate judge on May

28, 2020, at 8:30 p.m. to search Treisman’s Samsung S9 cell phone.

      The Lenovo laptop was originally located in Treisman’s Honda Accord.

It was removed and placed outside the car during the search for bombs or

explosive material. Later that evening, KPD investigators obtained a search

warrant from a state magistrate judge at 9:50 p.m. to search Treisman’s Honda

Accord at which point the laptop was seized. KPD notified FBI agents and

Task Force Officers with the FBI Charlotte Joint Terrorism Task Force (“JTTF

Investigators”) of their investigation and the arrest of Treisman.

      After Treisman was arrested on May 28, 2020, a custodial interview was

conducted by KPD investigators. Treisman answered questions after being

advised of his Miranda rights and waiving those rights. Treisman remained

in custody after being charged with carrying a concealed weapon. On May 29,

2020, another custodial interview was conducted by JTTF Investigators.

Treisman again answered questions after being advised of his Miranda rights

and waiving those rights. During both interviews, Treisman was asked about

the weapons, money, and other materials that were found in his Ford van. He

was also asked about his travels and whether he had an interest in mass

shootings or terrorism.



                                      13




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 13 of 26
       A FBI Special Agent working with JTTF investigators, obtained a federal

search warrant from U.S. Magistrate Judge Joe L. Webster, in the Middle

District of North Carolina on June 3, 2020 (1:20MJ151-1) to search Treisman’s

Samsung S9 cell phone for evidence of violations of 18 U.S.C. § 924(b),

transport or receipt of a firearm in interstate commerce with intent to commit

a felony offense, and 18 U.S.C. § 922(a)(6), knowingly providing false

information in the acquisition of a firearm. 7   (See Attachment 1).     While

searching the Samsung S9 phone for evidence of those crimes pursuant the

warrant, JTTF investigators observed images of child pornography.

       Another FBI Special Agent then obtained a federal search warrant from

U.S. Magistrate Judge David S. Cayer, in the Western District of North

Carolina on June 4, 2020 (3:20MJ143) to search Treisman’s Samsung S9 cell

phone for evidence of child pornography. The search of the Samsung S9 phone

pursuant to this warrant revealed hundreds of images of child pornography.

       A FBI Special Agent obtained a federal search warrant from U.S.

Magistrate Judge Joe L. Webster, in the Middle District of North Carolina on

June 8, 2020 (1:20MJ154-1), to obtain cellular location data from Sprint, the



7 Atthe point JTTF investigators applied for this warrant, they had
determined that Treisman had used the false Florida driver’s license under
the name Alexander Theiss to purchase a firearm in Washington state in
June 2018.
                                     14




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 14 of 26
cellular service provider for Treisman’s Samsung S9 cell phone. A search of

this cell location data showed Treisman’s Samsung S9 cell phone crossing state

lines in and out of North Carolina on May 27, 2020, and May 28, 2020, and at

other times.

      Another FBI Special Agent obtained a federal search warrant from U.S.

Magistrate Judge Joi E. Peake, in the Middle District of North Carolina on

July 13, 2020 (1:20MJ199), to search other electronic devices, including the

Lenovo ideapad 320 laptop computer from Treisman’s Honda, as well as

numerous other devices from Treisman’s Ford van, for evidence of child

pornography. A search of the Lenovo laptop and other devices pursuant to this

warrant revealed hundreds of additional images of child pornography.

                              DISCUSSION

I.    Police Officers’ Observations of the Contents Inside Treisman’s
      Van after Opening the Side Door, were Lawful Pursuant to the
      Community Caretaker Doctrine.

      As a preliminary matter, it is without controversy in this case that the

KPD officers were entitled to examine the items that were in the cab of the

van “in plain view.” Additionally, the attempt to establish the identity of the

van’s owner by running the license plate through various databases is not

challenged. As noted above, among the items plainly visible to the officers

were an assault rifle, ammunition, a box for another firearm, Tannerite, and
                                      15




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 15 of 26
unknown pills.

      The Supreme Court has long held that law enforcement officers may

exercise “community caretaking functions, totally divorced from the

detection, investigation, or acquisition of evidence relating to the violation of

a criminal statute.” Cady v. Dombrowski, 413 U.S. 433, 441 (1973). The

Fourth Circuit has recognized the need for this community-caretaking

exception because police often come into “contact with vehicles for reasons

related to the operation of vehicles themselves” and this “often noncriminal

contact with automobiles will bring local officials in plain view of evidence,

fruits, or instrumentalities of a crime, or contraband.” United States v.

Johnson, 410 F. 3d 137, 144 (4th Cir. 2005) (quoting Dombrowski at 441-442).

      Community caretaking functions include established procedures or

routine activities such as impounding a vehicle that impedes the safe flow of

traffic, entering a car after a traffic accident to assess occupants' medical

conditions, or opening a vehicle’s trunk compartment to identify the owner.

See South Dakota v. Opperman, 428 U.S. 364, 368-69 (1976); Johnson, 410

F.3d 137, 145 (4th Cir. 2005); Durney v. Doss, 106 F. App'x 166, 169 (4th Cir.

2004). In United States v. Powers, 439 F.2d 373 (4th Cir. 1971), cert. denied,

402 U.S. 1011 (1971), a case that preceded Cady, the Fourth Circuit

permitted a law-enforcement officer, who had “a legitimate ground for
                                       16




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 16 of 26
checking the identification number” to open the door of a car without a search

warrant in order to look for a VIN. Id. at 376. The community caretaking

exception may not be used as pretext or executed in bad faith. United States

v. Gwinn, 219 F.3d 326, 335 (4th Cir. 2000) (finding that officer’s reentry into

suspect’s home to obtain suspect’s shoes and shirt was not a Fourth

Amendment violation). Additionally, the community caretaking exception “is

not limited to the least intrusive means of protecting the public.” Johnson at

146.

       The Supreme Court has held that the standard for an officer’s use of

the community caretaking exception is reasonableness. It has explained:

       [T]he Fourth Amendment does not require that every search be
       made pursuant to a warrant. It prohibits only “unreasonable
       searches and seizures.” The relevant test is not the reasonableness
       of the opportunity to procure a warrant, but the reasonableness of
       the seizure under all the circumstances. The test of reasonableness
       cannot be fixed by per se rules; each case must be decided on its
       own facts.

Opperman, 428 U.S. at 373 (1976) (quoting Coolidge v. New Hampshire, 403

U.S. at 509-10 (J. Black, concurring and dissenting) (emphasis added)). In

this matter, officers were called to the scene by a bank employee regarding a

vehicle that had been left overnight in their parking lot. The van had an

expired California license plate. Despite running a check of the license

through a database, officers were unable to determine the ownership of the
                                       17




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 17 of 26
van. Further, a parking pass obscured the vehicle’s VIN. Officers checked

with bank employees and determined that video surveillance at the bank

could not be used to determine the owner of the van and whether the owner

was nearby. Officers noted at least one rifle with a scope and high capacity

magazine plainly visible in the cab of the van. They also saw a box for

another gun, Tannerite, a box of ammunition, and unidentified pills. Officers

examined the van and determined that one door appeared to be slightly ajar

and became concerned that there may be someone inside the van, in part

because of the A/C unit on top of the van. Further, it was a warm day and

the van’s A/C unit was not running. Given the totality of the circumstances,

officers decided to open the unlocked side door to look inside for any persons.

When they did, they saw what appeared to be gun cases but found no one

inside.

      The decision to open the door to potentially locate the owner or other

persons who might be sleeping, injured, or in need of assistance under these

circumstances falls squarely within the community caretaking function.

Contrary to the assertion in the motion to suppress, the officers’ display of

firearms did not convert their actions into a criminal investigation. In light

of the officers’ knowledge that an assault weapon was in plain view in the

van’s cab, the officers’ decision to unholster their weapons was a reasonable
                                       18




          Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 18 of 26
step related to officer safety.

II.   Police Officers Were Justified in Towing Treisman’s Van When
      Requested to do so by the Fifth Third Bank and Properly
      Inventoried the Contents to Protect the Owner’s Property from
      Loss and to Address the Inherent Danger presented by the
      Contents.

      Like the decision to enter an automobile to determine ownership or

check on the welfare of occupants, the Supreme Court has stated that a

decision regarding impoundment of a vehicle is a valid “community

caretaking” function. Cady, 413 U.S. at 441–43 (1973). As noted by the

Fourth Circuit, “while [the Supreme] Court has been consistent in holding

that inventory searches must be conducted according to standardized criteria,

see Bertine, 479 U.S. at 374 n. 6, 107 S.Ct. 738 the [Supreme] Court has

afforded police more discretion when it comes to the decision to impound

vehicles. The Bertine Court stated that ‘[n]othing in Opperman or Lafayette

prohibits the exercise of police discretion [in the impoundment of vehicles] so

long as that discretion is exercised according to standard criteria and on the

basis of something other than suspicion of evidence of criminal activity.’ Id.

at 375, 96 S. Ct. 3092.” United States v. Cartrette, 502 F. App'x 311, 315–16

(4th Cir. 2012) (unpublished).

      Among the standard criteria courts have endorsed are circumstances

where an unattended vehicle can pose a nuisance or a target for theft or
                                      19




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 19 of 26
vandalism. See United States v. Bullette, 854 F.3d 261 (4th Cir. 2017)

(impoundment constitutes a reasonable course of action when the owner of a

vehicle abandons it or law enforcement cannot identify the owner); United

States v. Fort, 313 F. App’x 665 (4th Cir. 2009) (unpublished) (police officer’s

decision to have vehicle towed was reasonable and therefore the inventory

search was valid after encountering an incapacitated driver and observing in

plain view an assault rifle, loaded magazines, ammunition, and police tactical

gear); United States v. Coccia, 446 F.3d 233 (1st Cir. 2006)8 (towing of

defendant’s car from psychiatrist office parking lot was not an unreasonable

seizure where vehicle packed with the defendant’s belongings was a possible

target for theft and police had concerns about whether vehicle contained

explosives or biological weapons); Cabbler v. Superintendent, Virginia State

Penitentiary, 528 F.2d 1142 (4th Cir. 1975) (impoundment and inventory

search of a vehicle left in the driveway of a hospital emergency department

after driver’s arrest); United States v. Brown, 787 F.2d 929 (4th Cir. 1986)

(police reasonably impounded vehicle either because there was no known

individual immediately available to take custody of the car, or because the




8 Butsee United States v. Proctor, 489 F.3d 1348 (D.C. Cir. 2007); cf. United
States v. Smith, 522 F.3d 405 (3rd Cir. 2008) (following rationale of Coccia
and declining to follow Proctor).
                                      20




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 20 of 26
car could have constituted a nuisance in the area in which it was parked). As

noted above, the owner of the van at the Fifth Third Bank could not be

identified. Further, given the presence of dangerous firearms in plain view

and the apparent presence of additional firearms in the rear of the van, its

contents could have become the target of theft.

        In this case, not only did the KPD choose to impound the van pursuant

to long recognized legal criteria, but it also towed the van pursuant to its

towing policy. KPD officers operate under a standing order that covers when

a vehicle should be towed. (See Attachment 2). This policy states in pertinent

part:

G. REMOVAL OF VEHICLES FROM PRIVATE PROPERTY

 1. As a general policy, the Kannapolis Police Department will not remove a vehicle from private
    property if the owner, occupant, or lessee of such property could have the vehicle removed
    without police assistance under applicable procedures of law.

 2. Complaints regarding vehicles which are "nuisance, junked or abandoned" as defined in the
    City of Kannapolis Municipal Code and which are located on private property should be
    referred to the City Zoning Administrator.

 3. A police officer shall not authorize the towing of a vehicle from private property without first
    receiving a written request by the owner, occupant or lessee of the property indemnifying the
    City against any loss, expense or liability incurred because of the removal, storage or sale
    thereof. The proper execution of a Property Owner Tow Request form satisfies the
    requirements of this section. The original copy of this form will be forwarded to Central
    Records.

        KPD officers at the bank considered the presence of at least one firearm,

unknown pills, and a binary explosive in the van, combined with their

experience with KPD’s towing policy, to determine that under such

                                                21




         Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 21 of 26
circumstances, Treisman’s van was not a vehicle that could be removed by the

private property owner pursuant to section one of the towing policy “without

police assistance.” Further, based upon their experience, this was not a vehicle

that was of the type typically referred to the City Zoning Administrator. Since

KPD officers determined that they would tow the vehicle from the banks’

property, the officers received a written Property Tow Request from a bank

employee. (See Attachment 3).

      As discussed supra, the test for officers exercising the community

caretaking function is reasonableness. The police only need to show that they

made their decision on the basis of something other than suspicion of criminal

activity. Colorado v. Bertine, 479 U.S. 375, 371-72 (1987). Furthermore, when

police have “solid, noninvestigatory reasons for impounding a car, there is not

need for them to show that they followed explicit criteria in deciding to

impound, as long as the decision was reasonable.” United States v. Fort, 313

Fed. App’x 665, 667 (2009) (unpublished) (quoting United States v. Rodriguez-

Morales, 929 F.2d 780, 787 (1st Cir. 1991)). In this case, KPD officers were

presented with a unique circumstance. They encountered a van which had

been left on a private lot overnight and the presence of at least one firearm,

unknown pills, and a binary explosive in plain view, as well as additional

unsecured firearms in the rear compartment of the van.         Despite several
                                      22




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 22 of 26
attempts, KPD officers had no way of establishing ownership or knowing when

the owner might return to retrieve or secure the van and its contents.

Considering all these factors, KPD officers acted reasonably by assisting the

bank in towing the van from the parking lot following the bank manager’s

written request for assistance.

III.   Upon Deciding to Tow Treisman’s Van, KPD Lawfully
       Conducted an Inventory of the Van’s Contents Pursuant the
       KPD Inventory Policy.

   Once the decision was made to tow the Ford van, KPD started an inventory

of valuable items in the van, also pursuant to KPD policy. The KPD Policy

states in part:




                                     23




        Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 23 of 26
(See Attachment 2, KPD Tow Policy, Section C). Neither a warrant, nor

probable cause is required for an “inventory search.” Opperman, 428 U.S. at

374-76 (1976). An inventory search of a vehicle is properly authorized where

“(1) circumstances reasonably justify seizure or impoundment and (2) where

law enforcement conducts the inventory search according to routine and

standard procedures designed to secure the vehicle or its contents.” United

States v. Bullette, 854 F.3d 261, 265 (4th Cir. 2017) (internal citations omitted).

KPD officers’ reasonable and lawful decision to tow the vehicle and the

subsequent inventory made pursuant to policy was done in good faith and

entirely appropriate.   It was during that lawful inventory that additional

weapons, books about survival, bomb making, and Islam, a drone, papers, and

approximately $500,000 in U.S. currency were discovered.

                                 CONCLUSION

      Since KPD officers’ actions related to Treisman’s van were reasonable

they do not rise to the level of a constitutional violation of the defendant’s

rights under the Fourth Amendment of the U.S. Constitution. Therefore, the

Court should deny the Defendant’s motion to suppress the items that were

recovered from the Ford van and fruits thereof.

      This, the 3rd day of February, 2021.

                                      Respectfully submitted,
                                        24




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 24 of 26
                            /S/ MATTHEW G.T. MARTIN
                            UNITED STATES ATTORNEY


                            /S/ GRAHAM T. GREEN
                            Assistant United States Attorney
                            NCSB #22082
                            United States Attorney's Office
                            Middle District of North Carolina
                            251 N. Main Street, Ste. 726
                            Winston-Salem, NC 27101
                            Phone: 336/333-5351


                            /S/ CRAIG M. PRINCIPE
                            Assistant United States Attorney
                            NCSB #44720
                            United States Attorney's Office
                            Middle District of North Carolina
                            251 N. Main Street, Ste. 726
                            Winston-Salem, NC 27101
                            Phone: 336/333-5351




                             25




Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 25 of 26
                     IN THE UNITED STATES DISTRICT COURT

             FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA              :
                                      :
                v.                    :       1:20CR208-1
                                      :
ALEXANDER HILLEL TREISMAN             :


                           CERTIFICATE OF SERVICE

     I hereby certify that on February 3, 2021, the foregoing was electronically

filed with the Clerk of the Court using the CM/ECF system to notify:

     Samuel J. Randall, IV, Esquire


                                   /S/ GRAHAM T. GREEN
                                   Assistant United States Attorney
                                   NCSB #22082
                                   United States Attorney's Office
                                   Middle District of North Carolina
                                   251 N. Main Street, Ste. 726
                                   Winston-Salem, NC 27101
                                   Phone: 336/333-5351


                                   /S/ CRAIG M. PRINCIPE
                                   Assistant United States Attorney
                                   NCSB #44720
                                   United States Attorney's Office
                                   Middle District of North Carolina
                                   251 N. Main Street, Ste. 726
                                   Winston-Salem, NC 27101
                                   Phone: 336/333-5351




       Case 1:20-cr-00208-UA Document 42 Filed 02/03/21 Page 26 of 26
